ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1995-02-01_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

LICEITE DE LA MENACE OU DE L’EMPLOI
D’ARMES NUCLÉAIRES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 1£8 FEVRIER 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGALITY OF THE THREAT OR USE
OF NUCLEAR WEAPONS

(REQUEST FOR ADVISORY OPINION)

ORDER OF 1 FEBRUARY 1995
Mode officiel de citation:

Licéité de la menace ou de l'emploi d'armes nucléaires,
ordonnance du 1° février 1995, C.J. Recueil 1995, p. 3

Official citation:

Legality of the Threat or Use of Nuclear Weapons,
Order of 1 February 1995, I. C.J. Reports 1995, p. 3

 

ISSN 0074-4441
ISBN 92-1-070719-2

 

N° de vente:
Sales number

656

 

 
INTERNATIONAL COURT OF JUSTICE
YEAR 1995

1 February 1995

LEGALITY OF THE THREAT OR USE
OF NUCLEAR WEAPONS

(REQUEST FOR ADVISORY OPINION)

ORDER

Present: President BEDIAoUI; Vice-President SCHWEBEL; Judges ODA,
Sir Robert JENNINGS, GUILLAUME, SHAHABUDDEEN, AGUILAR
MAWDSLEY, WEERAMANTRY, .RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN; Registrar VALENCIA-
OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 48, 65, 66 and 68 of the Statute of the
Court and Articles 103, 104 and 105 of the Rules of Court,

Whereas on 15 December 1994 the General Assembly of the United
Nations adopted resolution 49/75 K whereby it decided, pursuant to
Article 96, paragraph 1, of the Charter of the United Nations, to request
the Court for an advisory opinion on the following question: “Is the
threat or use of nuclear weapons in any circumstance permitted under
international law?”;

Whereas the text of this resolution was transmitted to the Court by a
letter from the Secretary-General of the United Nations dated 19 Decem-
ber 1994, received in the Registry by facsimile on 20 December 1994
and filed in the original on 6 January 1995;

1995
1 February
General List
No. 95
THREAT OR USE OF NUCLEAR WEAPONS (ORDER | II 95) 4

Whereas the General Assembly requested that the advisory opinion
of the Court be rendered “urgently”;

Whereas by resolution WHA46.40 dated 14 May 1993 the Forty-
sixth World Health Assembly asked the Court to give an advisory
opinion on the following question:

“In view of the health and environmental effects, would the use
of nuclear weapons by a State in war or other armed conflict be a
breach of its obligations under international law including the
WHO Constitution?”;

Whereas by Order dated 20 June 1994 the President of the Court
fixed 20 June 1995 as the time-limit within which States and organiza-
tions having presented written statements on the question submitted
to the Court by the World Health Assembly might submit written
comments on the other written statements,

1. Decides that States entitled to appear before the Court and the
United Nations may furnish information on the question submitted to
the Court by the United Nations General Assembly for advisory
opinion;

2. Fixes 20 June 1995 as the time-limit within which written state-
ments relating to the question may be submitted to the Court in accord-
ance with Article 66, paragraph 2, of its Statute;

3. Fixes 20 September 1995 as the time-limit within which States and
organizations having presented written statements may submit written
comments on the other written statements in accordance with Ar-
ticle 66, paragraph 4, of the Statute of the Court; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this first day of February, one thousand
nine hundred and ninety-five.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
